         Case 2:21-cv-01539-NIQA Document 13 Filed 07/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DENISE McGRAIN                                   :             CIVIL ACTION
           Plaintiff                              :
                                                  :             NO. 21-1539
                v.                                :
                                                  :
 C.R. BARD, INC., et al.                          :
                                                  :
                Defendants                        :

                                             ORDER
       AND NOW, this 30th day of July 2021, upon consideration of Defendants’ motion to

dismiss for failure to state a claim filed pursuant to Federal Rule of Civil Procedure 12(b)(6), [ECF

3], Plaintiff’s opposition thereto, [ECF 8], Defendants’ reply, [ECF 11], and the allegations in the

complaint, [ECF 1], it is hereby ORDERED that, for the reasons set forth in the accompanying

Memorandum Opinion, the motion is GRANTED as follows:

       1. Plaintiff’s claims premised on strict liability (Counts II-IV), breach of implied warranty
           of merchantability (Count VI), fraudulent concealment (Count VIII), and unjust
           enrichment (Count X) are DISMISSED, with prejudice; and
       2. Plaintiff’s claims premised on negligence (Count I), breach of express warranty (Count
           V), fraudulent misrepresentation (Count VII), and negligent misrepresentation (Count
           IX) are DISMISSED. Plaintiff is allowed leave to amend these particular claims,
           provided facts exist to support the requisite amendments.         Plaintiff shall file an
           amended complaint consistent with the Memorandum Opinion by August 19, 2021.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
